Citation Nr: 0402645	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right leg disability 
manifested by pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran retired in October 1980 after over 23 years of 
active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) that, in relevant part, denied the 
claim of entitlement to service connection for pain in the 
right leg.  The veteran timely perfected an appeal of this 
determination to the Board.  


FINDINGS OF FACT

1.  The veteran is service-connected for degenerative disc 
disease of the lumbar spine, degenerative disc disease of the 
thoracic spine, and degenerative joint disease of the right 
knee.

2.  No competent medical evidence has been presented to show 
that the veteran has a current disability of the right leg 
manifested by pain, separate from his service-connected right 
knee disability.  


CONCLUSION OF LAW

A disability of the right leg manifested by pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that the recently enacted Veterans 
Claims Assistance Act of 2000 redefined VA's duty to assist a 
veteran in the development of a claim.  Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA).  This law 
and its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim of entitlement to service 
connection for right leg disability manifested by pain.  In a 
March 2002 letter, VA informed the veteran and his 
representative of the evidence necessary to substantiate his 
claim for service connection.  Additionally, the veteran was 
provided with a copy of the appealed October 2002 rating 
decision, the March 2003 statement of the case, and an April 
2003 supplemental statement of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the March 2002 letter asked the 
veteran to identify any person, agency, or company that has 
records pertinent to his claim, including medical records, 
and to complete an authorization and consent form for any 
private medical records so that VA could request those 
records.  The letter also asked the veteran to inform VA of 
any additional information or evidence that he wanted VA to 
obtain on his behalf.  Thus, the Board finds that the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the record reflects that the veteran has submitted 
records pertaining to his claim in his possession.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice medical records, 
including VA and private examination reports, and assertions 
made by the veteran in support of his claim.  Under the 
circumstances in this case, the Board finds that the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to service 
connection for a right leg disability manifested by pain 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

Service medical records show that the veteran complained of 
lumbosacral pain radiating down the right thigh and calf, and 
that he subsequently underwent a discectomy of L4-L5.  The 
records also indicate that the veteran complained of right 
knee pain, that he underwent subsequent surgery to repair a 
medial collateral ligament tear in his right knee, and that 
his right leg was placed in a cylinder cast following 
surgery.  The service medical records also show that the 
veteran complained of occasional pain in his right knee 
following surgery.  

The veteran underwent a VA examination in September 2002, at 
which time he complained of pain in the right knee.  
Specifically, the veteran stated that he experienced the same 
constant tired achiness in his right knee all the time, and 
that the knee was stiff and often felt warm.  The veteran 
reported that he had problems with his back and right knee 
during service and indicated that, when his back would give 
out, his right leg would go numb.  He further stated that he 
did not have any problems with right leg numbness following 
back surgery in 1968.  

After reviewing the veteran's claims file and conducting an 
examination, the examiner stated that the veteran had 
degenerative spondyloarthropathy in the visible thoracic and 
lower lumbar spine and mild degenerative arthropathy of the 
knees with associated chondrocalcinosis.  The examiner then 
concluded that the veteran had degenerative disc disease of 
the lumbar thoracic spine and degenerative joint disease of 
the right knee, both of which were related to his military 
service.  

In a March 2003 statement, the veteran stated that his right 
leg pain was secondary to his service-connected disability of 
the right knee.  Specifically, he stated that the right leg 
pain resulted from a cylinder cast that had been placed on 
his right leg after surgery to repair a medial collateral 
ligament tear incurred in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

At the outset, the Board notes that the veteran is service-
connected for degenerative disc disease of the lumbar spine, 
currently rated as 40 percent disabling; degenerative disc 
disease of the thoracic spine, currently rated as 10 percent 
disabling; and degenerative joint disease of the right knee, 
currently rated as 10 percent disabling.  The Board also 
notes that there are no reports of treatment or diagnosis in 
service or postservice for a disorder of the right leg other 
than as associated with the veteran's back or right knee.  In 
addition, the Board observes that the September 2002 VA 
examination report fails to show a current disability of the 
veteran's right leg manifested by pain, other than the 
already service-connected disability of the right knee.  

Furthermore, the Board observes that service medical records 
relate the veteran's right leg pain to both his back and 
right knee disabilities.  Indeed, as previously noted, the 
veteran has stated that his current right leg pain was 
secondary to his service-connected disability of the right 
knee.  Moreover, the veteran does not even contend that there 
is another underlying condition that is the cause of his 
right leg pain.  In this regard, the Board observes that the 
evaluation of the same manifestation, right leg pain in the 
instant case, under different diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2003).  

Additionally, the Board notes that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (appeal dismissed in part, and 
vacated and remanded in part, sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  In this regard, 
the Board observes that, in the absence of a chronic 
pathological process associated with the veteran's right leg 
in service or postservice, other than his already service-
connected disability of the right knee, there is no 
reasonable basis to establish service connection for 
disability involving the veteran's right leg.  

Lastly, the veteran contends that, if any existing service-
connected condition is determined to be the cause of the 
right leg pain on a secondary basis, he can receive 
compensation for his leg pain if there is any functional loss 
of use.  In support of this contention, the veteran cites to 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the veteran misapplies DeLuca inasmuch as that case 
involved an increased rating claim rather than a claim for 
service connection and, further, that DeLuca does not provide 
a means of using pain, and any functional loss of use, to 
establish service connection.  The Board is required to 
consider the effect of pain and weakness when rating a 
service-connected disability on the basis of limitation of 
motion.  See id.; 38 C.F.R. §§ 4.40, 4.45 (2003).  The Board 
further observes that the evaluation assigned the veteran's 
degenerative joint disease of the right knee is already 
based, in part, on the presence of pain.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5003, 5010 (2003).  

In sum, there is no competent evidence on file of a current 
right leg disability manifested by pain, apart from the 
veteran's service-connected right knee disorder.  The only 
diagnosis related to the veteran's right leg made by the VA 
examiner was that of the already service-connected right knee 
disability.  Moreover, the veteran himself has stated that 
the right leg pain is due to the right knee disorder.  In the 
absence of proof of a disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, the 
question as to whether the veteran currently has a right leg 
disability necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  Because 
the veteran has not presented competent medical evidence of 
the current existence of a right leg disability manifested by 
pain, other than the service-connected right knee disability, 
and as the veteran, as a layperson, is not competent to offer 
an opinion regarding medical diagnosis, the claim must be 
denied.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Service connection for a right leg disability manifested by 
pain is denied.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



